Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered June 21, 1993, convicting defendant, after a jury triál, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The challenged questions that the prosecutor posed to defendant on cross-examination were proper. The court exercised its discretion appropriately in allowing them. The prosecutor "adequately demonstrated [her] good faith and possessed a sufficient basis for asking the challenged question[s]” (People v Kass, 25 NY2d 123, 126).
The objected-to portions of the prosecutor’s summation were fair comment on the evidence and responsive to defense counsel’s summation (People v Galloway, 54 NY2d 396). Concur—Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.